Citation Nr: 0514231	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  00-05 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for psoriasis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.  

3.  Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from March 1952 
to December 1958.  He also served in the reserves and 
National Guard with various periods of active and inactive 
duty for training.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

In March 2005, the veteran appeared before the undersigned 
Veterans Law Judge at the RO and gave testimony in support of 
his claim.  

The issues of entitlement to service connection for a 
psychiatric disability and entitlement to service connection 
for psoriasis will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In September 1980, the RO denied service connection for a 
psychiatric disability.  The veteran was notified of the 
denial in October 1980.  

3.  The evidence received since the last final denial on any 
basis, in September 1980, considered in conjunction with the 
record as a whole, is not cumulative or duplicative of the 
evidence previously considered, and is so significant that it 
must be considered in order to decide fairly the merits of 
the claim for service connection for a psychiatric 
disability.  


CONCLUSIONS OF LAW

1.  The unappealed RO determination in September 1980, which 
denied service connection for a psychiatric disability is 
final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 
C.F.R. § 3.104(a) (2004).  

2.  New and material evidence has been received to reopen the 
claim for service connection for a psychiatric disability.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (as 
in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.



Notice

The Board notes that a VA letter issued in January 2001, 
apprised the appellant of the information and evidence 
necessary to substantiate his claim, which information and 
evidence, if any, that he is to provide, and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf should he so inform the RO.  He was also 
requested to provide any evidence in his possession that 
pertains to the claim.  As such, the Board finds that the 
letters satisfied VA's duty to notify the appellant, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103, and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
after the August 1999 denial of the claim.  Nevertheless, the 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
appellant full VCAA notice void ab initio, which in turn 
would nullify the notice of disagreement and substantive 
appeal filed by the appellant.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the letter provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the final transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service VA 
medical records as well as non-VA medical records.  The 
appellant has had a personal hearing on appeal, and has 
submitted additional evidence after the hearing.  The Board 
has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.  


Law and Regulations

In general, RO determinations that are not timely appealed 
are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).  In the absence of clear and unmistakable 
error, finally denied claims may not be reconsidered except 
on the submission of new and material evidence.  

Under the applicable law, the Secretary of VA must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 C.F.R. § 5108 (West 2002).  New and material 
evidence, as defined by regulations in effect prior to August 
29, 2001, is as follows:

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, it was noted that evidence which 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant the claim, may be construed as new and material.  Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

By amendment of 38 C.F.R. § 3.156(a) made in August 2001, the 
definition of "new and material" evidence was changed.  
However, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  Since this claim to 
reopen was filed prior to August 29, 2001, this amendment 
does not apply to this case.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  If it is determined that new and material 
evidence has been presented, the claim will be reopened, and 
any required development would be undertaken.  See Elkins v. 
West, 12 Vet. App. 209 (1999).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it has to be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).  

Discussion

In September 1980, the RO denied the veteran's claim for 
service connection for a psychiatric disability.  The RO 
considered the veteran's service medical records, and a VA 
examination dated in 1959.  The RO noted that the service 
medical records showed treatment in 1955 during service which 
consisted of psychiatric observation.  The finding was 
obsessive-compulsive reaction.   The RO found that the 
veteran had not submitted any evidence of a current nervous 
disorder since service discharge.  It was concluded that an 
acquired nervous condition was not shown by the evidence of 
record.  The veteran was notified of this denial in October 
1980, and he did not timely disagree.  The decision became 
final.  In order to reopen the claim, new and material 
evidence must be received.  

Evidence added to the record since the last final denial 
consists of VA medical records, reserve service medical 
records, lay statements from friends and relatives of the 
veteran, medical articles submitted by the veteran, and 
hearing testimony before the Board.  The VA outpatient 
treatment records show diagnoses of anxiety and that the 
veteran is taking medication for treatment of a psychiatric 
disability.  In January 1999, the veteran complained that his 
nerves had deteriorated.  The examiner noted that Buspar had 
been prescribed.  The examiner diagnosed general anxiety 
disorder, rule out obsessive-compulsive personality.  Prozac 
was prescribed.  Treatment continued in 1999.  The Board 
finds this evidence to be new and material evidence.  The 
Board finds that this evidence is new because it had not been 
before agency decisionmakers at the time of the September 
1980 decision, and is neither cumulative nor redundant.  The 
Board finds that this evidence is material because it relates 
to an unestablished fact necessary to substantiate the claim 
and it raises a reasonable possibility of substantiating the 
claim for service connection for a psychiatric disability.  
This evidence is relevant because it provides a diagnosis of 
a psychiatric disability, which was lacking at the time of 
the previous decision.  Thus, the Board finds this evidence 
to be new and material evidence and the claim is reopened. 

The undersigned finds that the additional evidence is so 
significant that it must be considered in order to fairly 
decide the claim.  Consequently, the legal standard for 
reopening has been met and the claim is reopened.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, and the claim is reopened.  


REMAND

The veteran seeks service connection for psoriasis and for a 
psychiatric disability. 

During the veteran's personal hearing before the undersigned, 
the veteran stated that he had been treated by a private 
examiner for his psoriasis and that this examiner is still in 
practice.  He reported that he wished VA to obtain those 
records.  He has not submitted the examiner's complete 
address to VA so that these records could be requested.  He 
testified that during service in 1954 he had a mole removed 
from his back and that he had white scaly discs on his back 
surrounding that area.  He argues that this was treatment in 
service for his current skin disability.  

The veteran was treated in service for emotional problems in 
January 1955.  He was hospitalized for nineteen days.  
Obsessive-compulsive reaction, mild, chronic, manifested by 
rumination over minutia and trivia was diagnosed.  Recently, 
in 1999, a VA examiner has diagnosed anxiety, rule out 
obsessive compulsive personality.  The veteran has not been 
examined by VA to determine a current diagnosis for a 
psychiatric disability and the etiology of any psychiatric 
disability found. 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO should ask the veteran to 
provide information regarding all 
medical treatment for the disabilities 
at issue that has not already been made 
part of the record.  The RO should 
assist the veteran in obtaining all 
relevant medical evidence that is not 
already of record to include all current 
treatment records from the VA or from 
private examiners.  If records sought 
are not obtained, the RO should notify 
the veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.  Of particular interest 
are records from the private examiner 
that treated the veteran for a skin 
disability after service.   

2.  The RO should schedule the veteran 
for a psychiatric examination and a VA 
skin examination.  
 
The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

The examiners must review the claims file 
in conjunction with the examination and 
they should indicate in the examination 
report that this has been accomplished.  
All indicated tests and studies should be 
conducted.  

The psychiatric examiner should indicate 
if the veteran has a psychiatric 
disability, and if so, whether it is at 
least as likely as not (a 50 percent 
probability or greater) that it is 
related to any inservice treatment.  If 
it is determined that the veteran has a 
personality disorder, the examiner should 
note whether a personality disorder was 
aggravated during service.   

The dermatologic examiner should indicate 
if the veteran has any skin disability 
and if so whether it is at least as 
likely as not (a 50 percent probability 
or greater) that any skin disability is 
related to any inservice treatment.  

All opinions and conclusions of both 
examiners must be supported by complete 
rationale.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2004); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
completed, the RO should review the 
expanded record and re-adjudicate the 
issues remaining on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  
Additionally, if the veteran does not 
appear for a scheduled examination, the 
SSOC should specifically refer to 38 
C.F.R. § 3.655 (2004).  



Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


